Citation Nr: 1041648	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO. 05-28 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right hand disorder, 
to include as secondary to a service-connected left hand 
disability.

2. Entitlement to service connection for a left elbow disorder, 
to include as secondary to a service-connected left hand 
disability.

3. Entitlement to service connection for a urinary disorder.

4. Whether new and material evidence has been presented to reopen 
a claim of service connection for a right shoulder disorder.

5. Whether new and material evidence has been presented to reopen 
a claim of service connection for a right knee disorder.

6. Whether new and material evidence has been presented to reopen 
a claim of service connection for a left knee disorder.

7. Whether new and material evidence has been presented to reopen 
a claim of service connection for temporomandibular joint 
disorder (TMJ).

8. Entitlement to an initial evaluation in excess of 10 percent 
from April 2001 and in excess of 20 percent from March 28, 2005, 
for ulnar neuropathy with numbness, little and ring finger, left 
hand (left hand disability).

9. Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 
1999.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Veteran attended a 
hearing before the undersigned in June 2010.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Remand for additional notice is required. In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial. In this case, the Veteran was provided with proper Kent 
notice for his right shoulder disorder claim, but not for the 
claims relating to his right knee disorder, left knee disorder, 
or TMJ.  On remand, the Veteran should be sent proper Kent notice 
for these claims.

The Veteran contends that his left elbow disorder and right hand 
disorder are secondary to the service-connected left hand 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.  On 
remand, the Veteran should be scheduled for a VA examination to 
determine whether his left elbow disorder and right hand disorder 
are secondary to the service-connected left hand disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

The Veteran reported at his hearing that he began experiencing 
urinary problems in service and that they have been continuous 
since service.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, such as experiencing these 
problems in service. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Given his testimony, the Veteran should be 
scheduled for a VA examination to determine whether a current 
urinary disorder is related to service. See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Veteran's last VA examination for his left hand disability 
was in December 2006.  His last VA examination for IBS was in 
August 2005.  At his June 2009 hearing, the Veteran reported that 
both disabilities have become worse since those examinations.  
Hence, more contemporaneous VA examinations, with findings 
responsive to the applicable rating criteria, are needed to 
properly evaluate the disabilities. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010). See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  New VA examinations for the 
left hand disability and IBS must be scheduled on remand.

The Veteran has submitted partial VA treatment records as recent 
as June 2010, but it appears that the last time VA requested 
complete treatment records was in 2007. Regulations provide that 
efforts must be made to secure all private medical records and VA 
records that may exist related to the Veteran's claim. 38 
U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  On remand, 
current and complete VA treatment records should be obtained.
Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided 
to the Veteran.  This notice should 
describe the evidence and information that 
is necessary to reopen the claims. It 
should notify the Veteran of the evidence 
and information that is necessary to 
establish entitlement to the underlying 
claim for the benefits that are being 
sought.  The notice should explain that 
the Veteran's claim for service connection 
for a left knee disorder was denied in a 
May 1990 rating decision because there was 
no evidence of continuing symptomatology; 
and that his right knee claim and TMJ 
claim were denied in an August 1998 rating 
decision because there was no evidence of 
a chronic disability at separation from 
service.

2. Obtain the Veteran's current and 
complete VA treatment records.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the left elbow disorder and 
right hand disorder, and the current 
severity of his left hand disability.  The 
entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether "at 
least as likely as not" (a) a left elbow 
disorder or (b) a right hand disorder had 
its onset in service, is related to 
service, or is related to the service-
connected left hand disability.
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

For the left hand disability, the examiner 
should state whether there is any 
paralysis.  If so, he should state whether 
it is complete or incomplete. If it is 
incomplete, he should described it as 
slight, moderate, or severe.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology his urinary disorder.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed.  Advise the examiner that the 
Veteran's statements regarding urinary 
problems in service should be taken as 
credible.  The examiner should conduct a 
complete history and physical and offer an 
opinion as to whether a urinary disorder 
"at least as likely as not" is related to 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

5. Schedule the Veteran for a VA 
examination to evaluate the current 
severity of IBS.  The entire claims file 
must be made available to the VA examiner. 
Pertinent documents should be reviewed.  
The examiner(s) should conduct a complete 
history and physical.  The examiner should 
note the frequency and severity of any 
bowel disturbances and abdominal distress.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

6. After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

